Citation Nr: 0832482	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-31 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
September 26, 2003 for chronic lumbar strain.

2.  Entitlement to a rating in excess of 20 percent for 
chronic lumbar strain on and after September 26, 2003.



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1991 to 
January 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated July 2006.

The Board also notes that the veteran appealed the issue of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  However, by a February 2008 rating 
decision, the RO granted service connection for PTSD.  
Therefore the issue is no longer under the jurisdiction of 
the Board.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran had chronic 
lumbar strain characterized by mild limitation of motion in 
the lumbosacral spine, with flexion limited to no more than 
70 degrees.  

2.  On and after September 26, 2003, the veteran had chronic 
lumbar strain characterized by moderate limitation of motion 
in the lumbosacral spine, with flexion ranging from 39 to 65 
degrees, muscle tenderness, and five to eight degrees of 
scoliosis.  There was no evidence of disc herniation or bony 
abnormalities.




CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for a rating in 
excess of 10 percent for chronic lumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 
38 C.F.R. §§  3.159, 4.126 (2007).

2.  On and after September 26, 2003, the criteria for a 
rating in excess of 20 percent for chronic lumbar strain have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 
38 C.F.R. §§  3.159, 4.126, 4.71a, Diagnostic Code 5237 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in July 2003 and September 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Appellant has demonstrated actual knowledge of the elements 
needed for an increase and there are arguments advanced as to 
how it affects her work.  As such, the guidance of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) has been satisfied.

It is noted that the November 2007 examination was verified 
by two physicians thus is sufficient for the development 
requested in the prior Board remand as to this issue.


Analysis

By a rating decision dated June 2003 granted service 
connection for chronic lumbar strain and assigned a 10 
percent rating, effective October 24, 2002.  In July 2003, 
the veteran submitted a claim for an increased rating.  A 
November 2003 rating decision granted an increased rating of 
20 percent for chronic lumbar strain, effective September 26, 
2003.  Additionally, service connection was granted for left 
sciatic nerve radiculopathy and right sciatic nerve 
radiculopathy.  A rating of 10 percent was assigned to each 
side, effective July 18, 2003, respectively.  (As noted in 
the prior Remand, these issues are not before the Board.)  
The veteran appealed, asserting that her lumbar spine 
disability warranted a higher rating.  

The veteran was afforded a VA examination in March 2003.  The 
veteran complained of pain, weakness, stiffness, fatigability 
and lack of endurance.  Examination revealed pain in the 
lumbar area with occasional radiation to the right leg.  
There was no evidence of postural abnormalities, paraspinal 
muscle spasms, or positive straight leg raising.  The veteran 
did complain of decreased pinprick sensation on the right 
lateral thigh.  Range of motion testing revealed flexion to 
70 degrees, extension to 25 degrees, lateral flexion to 30 
degrees, and rotation to 25 degrees, bilaterally.  Pain was 
present at the ends of the ranges of motion.  There was no 
evidence of any postural deformities, musculature of the back 
was normal, and no neurologic abnormalities were detected.  
The examiner provided a diagnosis of chronic lumbar strain.

The veteran was afforded a second VA examination in October 
2003.  The veteran complained of pain starting in her low 
back and working it way up into her middle back.  The veteran 
also reported having flare-ups of back pain about three times 
a week, which were caused by overdoing things.  The veteran 
also reported using a cane occasionally.  The veteran also 
reported she felt unsteady and that she fell about three 
times a week.  She also stated that she could not get in and 
out of a bath tub and had difficulty driving for long periods 
of time.  Examination revealed flexion was to 39 degrees, 
extension was to 9 degrees, and left and right lateral 
flexion was essentially 0 degrees.  There was pain on all 
ranges of motion.  The examiner noted tenderness from L5 to 
T8.  The examiner provided diagnoses of mid back pain with 
tenderness from T8 to L5 in the paravertebral muscle area of 
the back, marked tenderness of the L4-5, S1 area of the lower 
back with sciatic neuropathy, and sacroiliac joint 
tenderness.  

The veteran was afforded a third VA examination in May 2004.  
The veteran complained of pain in her thoracic and lumbar 
spine.  Examination revealed flexion to 64 degrees, extension 
to 20 degrees, left lateral flexion to 30 degrees, right 
lateral flexion to 18 degrees, right rotation to 30 degrees, 
and left rotation to 36 degrees.  There was no change on 
repetitive motion on range of motion of the spine.  There was 
relatively severe tenderness form T7 to L5.  X-rays revealed 
minimal retrolisthesis of L5 on S1, but otherwise 
unremarkable.  The examiner provided diagnoses of thoracic 
and lumbosacral spine pain, retrolisthesis from L5-S1, and 
five to eight degrees of thoracic scoliosis.  

The Board notes that the veteran submitted VA treatment 
records in support of her claim.  However, the majority of 
these records reflect treatment for other clinical 
conditions.  A January 2006 treatment record indicated 
tenderness over the upper lumbar paraspinal muscles.  The 
treating physician noted that an MRI did not show any bony 
abnormalities or herniated disk.

The veteran was afforded a final VA examination in November 
2007.  The veteran complained of intermittent back pain with 
occasional numbness, tingling and burning in the bilateral 
posterior thighs, lateral lower leg, and with the heel/dorsum 
of the forefoot and toes tingling.  The examiner noted 
symptoms of stiffness, weakness, spasms and pain located in 
the lumbar region.  There were no symptoms of fatigue or 
decreased motion.  The veteran reported flare-ups occurring 
weekly that were precipitated by prolonged walking, sitting 
or standing.  Upon examination the examiner noted tenderness 
in the thoracic sacrospinalis that did not result in any 
abnormal gait or posture.  Posture gait, head position, and 
symmetry were normal.  There was no evidence of gibbus, 
kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis, or reverse lordosis.  There was also no evidence 
of ankylosis of the thoracolumbar spine.  Range of motion 
testing revealed flexion to 65 degrees with pain, extension 
to 10 degrees with pain, right lateral flexion to 18 degrees 
with pain, left lateral flexion to 20 degrees with pain, 
right lateral rotation to 30 degrees, and left lateral 
rotation to 25 degrees with pain.  There was no additional 
loss of motion on repetitive use for all ranges of motion.  
An MRI of the lumbar spine revealed minimal thoracolumbar 
scoliosis with no associated degenerative findings, and no 
findings of compression fractures.  The examiner provided a 
diagnosis of low back pain with intermittent sciatica.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
were again revised effective September 26, 2003, at which 
time the diagnostic codes were renumbered, including the 
renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5243 
(2005) ("the new criteria").

The interim and new criteria - even if more favorable to the 
veteran's claim for a higher initial rating for his low back 
disability, only can be applied as of their respective 
effective dates.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).

a.  Old Rating Criteria (Prior to September 2003)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent rating is assigned 
for slight limitation of motion, a 20 percent rating is 
assigned for moderate limitation of motion, and a 40 percent 
rating for severe limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral 
strain, a 10 percent rating is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is warranted with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating requires severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritis changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine, a 20 percent rating 
is assigned for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion.  

b.  New Rating Criteria (Effective September 2003)

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

c.  Intervertebral disc syndrome (Effective prior to and 
after September 2003)

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The veteran is currently rated at 10 percent for chronic 
lumbar strain prior to September 26, 2003 for chronic lumbar 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The 
veteran is rated at 20 percent for chronic lumbar strain on 
and after September 26, 2003.  

Additionally, the Board notes that per a November 2003 rating 
decision the veteran was granted service connection for both 
right and left sciatic nerve radiculopathy and rated at 10 
percent under Diagnostic Code 8520, effective July 18, 2003.  
As noted above, the veteran has not appealed this decision. 

Prior to September 26, 2003, the veteran's VA examination 
showed flexion to 70 degrees, extension to 25 degrees, 
lateral flexion to 30 degrees, and rotation to 25 degrees, 
bilaterally.  Pain was present at the ends of the ranges of 
motion.  There was no evidence of any postural deformities, 
muscle spasms, of neurologic abnormalities.  Thus, as the 
record shows that the veteran has, at most, mild limitation 
of motion in the lumbosacral spine, and a rating in excess of 
10 percent is not warranted under old Diagnostic Code 5292 
(2002) prior to September 26, 2003.  Additionally, as there 
is no objective evidence of lumbosacral strain with muscle 
spasm on extreme forward bending, or unilateral loss of 
lateral spine motion in the standing position, a rating in 
excess of 10 percent is not warranted under old Diagnostic 
Code 5295 (2002) prior to September 26, 2003.

After September 26, 2003, the veteran's VA examinations 
revealed flexion ranging from 39 degrees to 65 degrees.  The 
October 2003 VA examiner noted complaints of unsteadiness as 
well as noted tenderness from T8 to L5 with marked tenderness 
of the L4-5, S1 area.  The May 2004 VA examiner noted five to 
eight degrees of scoliosis as well as relatively severe 
tenderness from T7 to L5.  The November 2007 VA examiner 
stated that there was no evidence of kyphosis, list, lumbar 
flattening, lumbar lordosis, reverse lordosis, or ankylosis.  
The examiner also noted that posture, gait, head position, 
and symmetry were normal.  

Thus, as the record shows that the veteran has, at most, 
moderate limitation of motion in the lumbosacral spine, and a 
rating in excess of 20 percent is not warranted under old 
Diagnostic Code 5292 (2002).  Additionally, as there is no 
objective evidence of severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a rating in excess of 20 percent is not warranted 
under old Diagnostic Code 5295 (2002).  Furthermore, a rating 
in excess of 20 percent is not warranted under new Diagnostic 
Code 5237 (2007) as there is no probative evidence of forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, a 
rating in excess of 20 percent after September 26, 2003, is 
not warranted.

While the veteran asserts that she should be rated under old 
Diagnostic Code 5293 for intervertebral disc syndrome (IVDS), 
there is no objective evidence that the veteran has IVDS.  X-
rays taken in conjunction with the May 2004 VA examination 
showed minimal retrolisthesis of L5 on S1 as well as some 
thoracic scoliosis, with an otherwise normal spine.  
Additionally a 2006 MRI did not show any bony abnormalities 
or any herniated discs.  Thus, as the veteran does not have 
any evidence of incapacitating episodes, hospitalizations, or 
physician prescribed bed rest due to her low back disability, 
a higher rating is not warranted for intervertebral disc 
syndrome under the former and revised criteria for 
intervertebral disc syndrome.

The Board is aware of the veteran's complaints of pain in his 
low back.  There is however, no objective evidence that pain 
on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for chronic lumbar 
strain prior to September 26, 2003.  The preponderance of the 
evidence is also against the claim for a rating in excess of 
20 percent for chronic lumbar strain after September 26, 
2003; the benefit of the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, there is no basis for extraschedular consideration 
in this case.  While there are signs of some employment 
interference in this case due to this disorder, those are 
contemplated in the ratings assigned.  There is nothing that 
suggests the disorder at issue is so unusual or otherwise so 
impacts employment as to make application of the regular 
schedular provisions impractical.  See 38 C.F.R. § 3.321.  
There are ample schedular provisions for an increase at such 
time as additional impairment is demonstrated.


ORDER

A rating in excess of 10 percent for chronic lumbar strain 
prior to September 26, 2003 is denied.

A rating in excess of 20 percent for chronic lumbar strain on 
and after September 26, 2003 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


